DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 06/29/2015 as Application No. 62/186,102. The provisional application being filed 11/12/2015, as Application No. 62/254,574. The provisional application being filed 11/17/2015, as Application No. 62/256,477. The provisional application being filed 04/22/2016, as Application No. 62/326,539.

Information Disclosure Statement
The information disclosure statements filed 02/22/2021, 07/29/2021 and 04/14/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 07/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,433,428 and US Patent No. 10,667,407 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Independent claim 1 is amended to include the limitation of dependent claim 3. Independent claim 4 is amended to include the limitation of dependent claim 6. Also, independent claim 14 is amended to include the limitation of dependent claims 16 and 17. Accordingly, dependent claims 3, 6, 16, 17 are canceled.
           Authorization for this examiner’s amendment was given in an interview with attorney James A. O’Malley on 07/15/2022. See proposed examiner’s amendments below.

Amendments to the Claims
This listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims

1.	(Currently Amended) A method of manufacturing electronic devices comprising:
forming a continuous carrier formed of an electrically conductive material;
molding a plurality of non-conductive substrates onto the carrier;
forming traces on the substrates;
electroplating the traces;
electrically attaching components to the traces to form a plurality of devices;
singulating one of the devices from the remainder of the carrier, wherein pockets are molded into the substrate such that portions of the carrier are exposed.

2.	(Original) The method of claim 1, wherein forming the traces comprises:
ablating the substrate with a laser;
depositing an ink on the ablated surface; and
sintering the ink.

3.	(Cancelled) 

4.	(Currently Amended) A device comprising:
a singulated carrier portion;
a substrate molded onto the singulated carrier portion;
seed layer traces on the substrate;
plated metal traces on the seed layer traces; and
a component electrically attached to at least one plated metal trace, wherein the component is seated within a pocket formed in the substrate.

5.	(Original) The device of claim 4, wherein the device comprises at least one of a printed circuit board, a flex circuit, a connector, a thermal management feature, EMI shielding, a high current conductor, an RFID apparatus, an antenna, a wireless power device, a sensor, a MEMS apparatus, an LED device, a microprocessor, a memory device, an ASIC, a passive device, an impedance control device, and an electro-mechanical apparatus.

6.	(Cancelled) 

7.	(Currently Amended) The device of claim [[6]] 4, wherein the pocket is formed into the substrate such that a portion of the singulated carrier portion is exposed.

8.	(Original) The device of claim 4, wherein the singulated carrier portion comprises metal.

9.	(Original) The device of claim 4, wherein the singulated carrier portion comprises a flex material.

10.	(Original) The device of claim 9, wherein the flex material comprises a polyimide flex material.

11.	(Original) The device of claim 4, wherein the plated metal traces comprise electroplated plated metal traces.

12.	(Original) The device of claim 4, wherein the seed layer traces comprise sintered ink.

13.	(Original) The device of claim 4, wherein the seed layer traces comprise sintered paste.

14.	(Currently Amended) A device comprising:
	a singulated carrier portion;
	a substrate molded onto the singulated carrier portion;
	conductive traces formed on the substrate with a laser and electroplating;
	a component electrically coupled to at least one of the conductive traces, wherein the component is seated within a pocket formed in the substrate, and wherein the pocket is formed into the substrate such that a portion of the singulated carrier portion is exposed.

15.	(Original) The device of claim 14, wherein the device comprises at least one of a printed circuit board, a flex circuit, a connector, a thermal management feature, EMI shielding, a high current conductor, an RFID apparatus, an antenna, a wireless power device, a sensor, a MEMS apparatus, an LED device, a microprocessor, a memory device, an ASIC, a passive device, an impedance control device, and an electro-mechanical apparatus.

16.	(Cancelled) 

17.	(Cancelled) 

18.	(Original) The device of claim 14, wherein the singulated carrier portion comprises metal.

19.	(Original) The device of claim 14, wherein the singulated carrier portion comprises a flex material.

20.	(Original) The device of claim 19, wherein the flex material comprises a polyimide flex material.	

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-15, 18-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A method of manufacturing electronic devices comprising: forming a continuous carrier formed of an electrically conductive material; molding a plurality of non-conductive substrates onto the carrier; forming traces on the substrates; electroplating the traces; electrically attaching components to the traces to form a plurality of devices; singulating one of the devices from the remainder of the carrier, wherein pockets are molded into the substrate such that portions of the carrier are exposed.
          Therefore, claim 1 and its dependent claim 2 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 4 with the allowable feature being; A device comprising: a singulated carrier portion; a substrate molded onto the singulated carrier portion; seed layer traces on the substrate; plated metal traces on the seed layer traces; and a component electrically attached to at least one plated metal trace, wherein the component is seated within a pocket formed in the substrate.
          Therefore, claim 4 and its dependent claims 5, 7-13 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 14 with the allowable feature being; A device comprising: a singulated carrier portion; a substrate molded onto the singulated carrier portion; conductive traces formed on the substrate with a laser and electroplating; a component electrically coupled to at least one of the conductive traces, wherein the component is seated within a pocket formed in the substrate, and wherein the pocket is formed into the substrate such that a portion of the singulated carrier portion is exposed.
          Therefore, claim 14 and its dependent claims 15, 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847